DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19, 21-22, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al., Journal of Power Sources 196 (2011) 6781-6787.
	 Regarding claims 18-19, Kim teaches a silver vanadium phosphorus oxide, Ag2VO2PO4 (molar ratio of Ag:V of 2) and crystallite sizes in the range claimed. Figure 6 shows crystallite sizes of from below 60 nm to about 90 nm. See the abstract and Figure 6.	
Claims 21-22 are anticipated by Kim because the product therein has a silver to vanadium ratio falling in the claimed range and also shows at least one crystallite size in the range of 42-60 nm. See SVPO-AP in Figure 6.
Claims 24-25 are anticipated by Kim as they are product-by-process limitation which are anticipated by the product of Kim even though it may have been produced by a different process. See MPEP 2113. The product is the same as discussed above and no evidence has be shown, commensurate in scope with the claimed process, that the process claimed results in a patentable structural difference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20, 23, and 26 are rejected under 35 U.S.C. 103 as obvious over Kim et al., Journal of Power Sources 196 (2011) 6781-6787.
	Regarding claims 20, 23, and 26, Kim does not teach a crystallite size of 42 nm. See Figure 6. However, in the paragraph bridging pages 6784-6785, Kim discusses that the method of preparation (ambient pressure vs. hydrothermal, vs sintering) determines the crystallite size. Thus, it would have been obvious to one of ordinary skill in the art to adjust the crystallite size by adjusting the production method to improve cathode performance.

Response to Arguments
Applicant's arguments filed 12/24/2021 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant repeatedly alleges differences in composition between the invention and Kim but provides no proof and does not relate any alleged differences to the language of the claims.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., reduced polarization and improved electrochemical reversibility) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicant alleges that Kim does not describe the same composition as the claims. Applicant contends one of ordinary skill in the art would readily understand the compositions of Kim are different than those claimed due to the composition structural differences (i.e., the composition and crystallite size).
	It is unclear to what differences in composition and crystallite size applicant is referring. Kim explicitly discloses the composition Ag2VO2PO4 (Ag:V ratio of 2) with crystallite sizes of ~60-90 nm. See the Results section and Figure 6. 

Applicant alleges that the differences between Kim’s SVPO-H, SVPO-AP, and SVPO-APS are “readily apparent” in Applicant’s Figure 9, [0072], and Table 7. Such alleged differences include reduced polarization and improved electrochemical reversibility.  However, upon review of the cited information, no distinction between the products of Kim and those claimed can be made because the cited portions of applicant’s disclosure do not contain a comparison of applicant’s product with that of Kim. Also, none of these alleged property differences are claimed.
	Both the Declaration and applicant’s remarks point to the specification at [0072] in an attempt to show a difference between the product of the Kim reference and the claimed product. However, [0072] only analyzes a product formed by microwave-assisted synthesis and fails to compare that product with that of Kim. Thus, no conclusion on a difference in properties can be ascertained. Figure 9 and Table 7 also do not show any comparison to the prior art. The only relevant comparison in the specification is at [0074] where applicant compares discharge capacities and concludes the capacity of SVOP-HT (similar to product as produced by Kim) has a similar capacity and similar discharge profile as certain compositions of the instant invention.
Applicant explains that microwave energy provides for a broader range of compositional and crystallite size control. Though this may be true, the claims under 
Regarding applicant’s argument about the rejection of claims 20, 23, and 26, applicant argues that the crystallite size of 42 nm claimed displays different physical properties. Besides the claimed size, applicant has not shown a difference in properties, rendering this argument unpersuasive. 
In sum, applicant alleges compositional differences without actually being able to identify those differences. Applicant attempts to show improved properties of the instantly claimed invention, but does not provide a comparison to the prior art or claim these properties. The arguments were unpersuasive.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591. The examiner can normally be reached Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736